Order filed May 7, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00276-CV
                                 ____________

                          CITY OF GALVESTON, Appellant

                                         V.

    INDIAN BEACH PROPERTY OWNER'S ASSOCIATION, INC., Appellee


                     On Appeal from the 122nd District Court
                            Galveston County, Texas
                       Trial Court Cause No. 12-CV-0348


                                     ORDER

      No reporter’s record has been filed in this case. The official court reporter
for the Court informed this court that appellant had not made arrangements for
payment for the reporter’s record. On April 11, 2013, the clerk of this court
notified appellant that we would consider and decide those issues that do not
require a reporter=s record unless appellant, within 15 days of notice, provided this
court with proof of payment for the record. See Tex. R. App. P. 37.3(c). Appellant
filed no reply.
      Accordingly, we order appellant to file a brief in this appeal on or before
June 6, 2013. If appellant fails to comply with this order, the court will dismiss
the appeal for want of prosecution. See Tex. R. App. P. 42.3(b).



                                     PER CURIAM